Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending and rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, JP 2015-090805 A in view of Jeong, US 2016/0056420 A1.
	The following citations for Fujita, JP 2015-090805 A are in reference to the machine translation provided by Espacenet and to the figures in the original document.
	Regarding claims 1 and 2, Fujita teaches a method for producing an electrode sheet (a method of manufacturing an electrode for a battery, 0008, where the electrode is in the form of a strip-like substrate, 0007, i.e. a sheet), the electrode sheet comprising: 
a strip-shaped mixture laminated part including a strip-shaped foil extending in a longitudinal direction and an electrode mixture layer laminated on a surface of the foil (where a strip-like substrate is provided as a metal foil and an electrode layer is coated along the longitudinal direction in the center of the substrate, 0007, 0011, and Fig. 1, where an active material paste is applied as the electrode material, 0011, such that a strip-shaped electrode mixture will be applied to the strip-shaped foil so as to provide the strip-shaped mixture laminated part); and 
a strip-shaped mixture non-laminated part extending in the longitudinal direction and being located adjacent to the mixture laminated part in a width direction perpendicular to the longitudinal direction, the mixture non-laminated part including 10a part of the current collecting foil on which no electrode mixture layer is laminated (where an uncoated region is formed extending in the longitudinal direction and adjacent to the mixture laminated part in a width direction perpendicular to the longitudinal direction, 0011 and Fig. 1, so as to provide the strip-shaped mixture non-laminated part, 
wherein the method comprises: 
firstly feeding the electrode sheet in a feeding direction along the longitudinal direction to a pressing position at which the mixture laminated part is roll-pressed by a pair of press rolls (where the electrode sheet is unwound from roll 102 and conveyed along the longitudinal direction to pressing rolls 302a and 302b which apply pressure to the coated area of the electrode sheet, i.e. the mixture laminated part, 0011, 0012, 0015, and Fig. 1); 
15roll-pressing the mixture laminated part of the electrode sheet fed to the pressing position in the firstly feeding so that the mixture laminated part is roll-pressed in the longitudinal direction by the pair of press rolls (where the coated area is pressed with the rolls so as to be roll-pressed in the longitudinal direction, 0011, 0012, 0015, and Fig. 1); and 
secondly feeding the electrode sheet after being roll-pressed from the pressing position in the feeding direction (where the electrode sheet is conveyed along the longitudinal, i.e. feeding direction, towards winding roll 502, 0011-0013 and Fig. 1), 
20the firstly feeding, the roll-pressing, and the secondly feeding are performed in this order (where the sheet travels from the unwinding roll to the pressing rolls to the winding roll, Fig. 1), 
the electrode sheet is subjected to the roll pressing while the electrode sheet is held in a form continuously extending in the longitudinal direction by passing through between the pair of press rolls at least from a start position of the firstly 25feeding to an end position of the secondly feeding (where the electrode material is applied to the center of both surfaces of the material sheet so as to continuously formed the electrode layer, 0011, and where the sheet is conveyed through the apparatus 0011, 0014, and Fig. 1, such that the material is understood to be continuously extending in the longitudinal direction as it is conveyed from being unwound, passing between the press rolls, and then to being wound).
As to the tension, Fujita teaches an example where a strip of aluminum foil having a thickness of 15 µm and a width Ws of 145 mm is used as a substrate and coated to produce an electrode sheet of 160 µm in thickness (0021). They teach that the width Wb of the coating area is 115 mm (0021 and Fig. 3, where 115 µm is understood to be a typo as indicated by Fig. 3). They teach that the tension applied to the electrode sheet on the upstream side of the press unit is 45 N and the tension applied on the downstream side is 100 N (0021). They teach that the thickness of the electrode sheet after pressing is 124 µm (0021). Therefore, the first tension per unit area during the firstly feeding will be about 2.39 MPa, i.e. (45N/[(160x10-6 m)(115x10-3m)+(15x10-6m)(30x10-3m)]) and the second tension per unit area during the second feeding will be about 6.79 MPa, i.e. (100N/[(124x10-6 m)(115x10-3m)+(15x10-6m)(30x10-3m)]). Therefore, in the process of Fujita at least the first tension per unit area will be equal to or less than 5.0 MPa and less than 2.4 MPa and therefore be within the ranges of claims 1 and 2. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Fujita does not teach that the foil is a current collecting foil. 
Jeong teaches a method of manufacturing a rechargeable battery including an electrode assembly (abstract). They teach that the first and second electrodes include a coated region having an active material layer on a current collector and an uncoated region free of the active material layer (abstract). They teach that the positive electrode may include a positive current collector formed of a thin metal foil and a positive active material layer (0045). 
From the teachings of Jeong, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the metal foil coated with electrode active material in the process of Fujita is a current collecting foil because Jeong indicates that electrode active materials are applied to metal foils acting as current collectors.  Therefore, the metal foil in the process of Fujita in view of Jeong will be a current collecting foil having electrode coated and uncoated regions.
Regarding claim 3 and 4, Fujita in view of Jeong suggest the process of claim 1, where the first tension is about 2.39 MPa and the second is about 6.79 MPa. 
Therefore, they do not teach that the first tension per unit area and the second tension per unit area are less than or equal to 5.0 MPa or 2.4 MPa. 
Fujita teaches that the numerical conditions used to calculate the first tension per unit area and the second tension per unit area are only examples, where the invention is not limited to these values (0021). They further teach applying the tension so as to correct the curvature of the electrode sheet resulting from changes in elongation during pressing between the coated and uncoated regions (0007 and 0015-0016). Further, Fujita experiments with the shape of the correction roller to identify the appropriate shape for correcting the curvature (0022), indicating that the process variable ranges can be determined through routine experimentation to provide the desired correction. Therefore, since the tension is performed for the purposes of correcting curvature and Fujita indicates performing routine experimentation to determined process variables for providing the correction, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also optimized the amount of force applied in the upstream and downstream feedings and therefore the tension per unit area so as to be within the claimed range so as to improve the correction of the curvature resulting from the pressing step. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, Fujita in view of Jeong suggest optimizing the first tension per unit area and the second tension per unit area to be within the claimed range so as to provide desirable curvature correction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718